Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/04/2020 and 01/04/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (JP 2017 196951; Michiyuki et al.). Page number refers to translation document. 
As to claim 1, D1 discloses, in Figures 1-12, a fuel tank cap locking device comprising: 
a cap (1) that is configured to open and close a fuel filler port leading to a fuel tank of a vehicle by moving between a closed position where the fuel filler port is closed, and an open position where the fuel filler port is opened (cap 1 can move between a closed position, Figure 8, and open position, Figure 10; P2, paragraph 2); 
an operation unit (2) that is configured to be allowed to perform a swing operation around a swing shalt (Lb) by an operator (P2, paragraph 4): 
an engagement unit (3) that is movable in conjunction with the swing operation of the operation unit (3 is capable of moving between lock position to allowable position in relation to 2; P2, paragraphs 7-8; Figures 8-11), and that is configured to operate between an engagement position where a state in which the cap closes the fuel filler port is held (Figures 8 and 11), and an allowable position where engagement is released and an opening operation of the cap is allowed (Figures 9-10); and
 a lock unit (5, 5a) that is configured to lock movement of the engagement unit (3) from the engagement position to the allowable position, or release lock to allow the movement of the engagement unit from the engagement position to the allowable position (When the solenoid 5 is not energized, Figure 6A, the plunger 5a is in hole 7a, and the engagement unit is in locked position. Figure 6B shows engagement unit is released and the cap is allowed to move to open position; P3, paragraph 2), 
wherein the lock unit (5, 5a) includes a lock member (5a) that is movable between an interference position where the lock member (5a) interferes with an interfered portion formed at a predetermined position of the engagement unit (3) and locks, and a non-interference position where the lock member (5a) does not interfere with the interfered portion and the lock is released when the engagement unit (3) moves from the engagement position to the allowable position by the swing operation of the operation unit (When energized, the lock member 5a of the solenoid 5 moves and engages a hole in the holding member 7 which holds the lock bar 6, which in turn engages the engagement unit 3 and prevents the movement of engagement unit 3. Thus, the portion of engagement unit 3 that interferes with the lock member 5a defines the interfered portion, which is located at a predetermined position in engagement unit 3, Figures 8-9. When solenoid is not energized, the lock member 5a does not engage the hole in 7 and thus, engagement unit 3 is free to move. This non-engagement position defines the non-interference position, Figure 10.)

As to claim 2, D1 discloses the fuel tank cap locking device according to claim 1, wherein the lock member (5a) is pressed by the interfered portion and moved from the interference position to the non-interference position when the cap (1) moves from the open position to the closed position (When the cap 1 is open position, Figure 10, does not interfere with engagement unit 3, and in the closed state, as in Figure 11, the lock member 5a is pressed by the interfered portion of engagement unit 3.)  

As to claim 3, D1 discloses the fuel tank cap locking device according to claim 2, wherein the interfered portion is formed with a tapered surface (3b has a tapered portion) that comes into contact with the lock member (5a) such that the lock member is moved from the interference position to the non-interference position when the cap (1) moves from the open position to the closed position (Figures 10-11).  

As to claim 4, D1 discloses the fuel tank cap locking device according to claim 1, wherein the lock unit (5, 5a) includes a solenoid (5) with a plunger (5a) whose position is changeable by energization, and the lock member includes the plunger (Figures 6A, 6B).  

As to claim 5, D1 discloses the fuel tank cap locking device according to claim 1, further comprising: a slider (6) that is configured to interlock with the engagement unit (3); and a detection switch (12) that is configured to detect movement of the slider, wherein lock is released by the lock unit (5, 5a) on condition that the detection switch detects the movement of the slider ( slider 6 engages with engagement unit 3, and switch 12 is biased by a spring, and the mechanism releases engagement unit 3 when lock unit is energized; P3, paragraphs 1-2.)  

As to claim 6, D1 discloses the fuel tank cap locking device according to claim 1. further comprising: a transmission unit (13) that is carried by a driver, and that is configured to transmit a vehicle- specific ID code; a receiving unit that is arranged on a vehicle side, and that is capable of receiving the ID code from the transmission unit; and a determination unit that is configured to determine whether the ID code received by the receiving unit is authorized for the vehicle. wherein the lock is released by the lock unit only in a case where the determination unit determines that the received ID code is authorized (P3, last paragraph; P4, paragraph 1; Figure 12.)  

As to claim 7, D1 discloses the fuel tank cap locking deg ice according to clam 6. wherein the lock is released by the lock unit (5, 5a) on condition that the determination unit determines that the received ID code is authorized, and movement of the engagement unit is detected (P3, last paragraph; P4, paragraph 1; Figure 12.)    

As to claim 8, D1 discloses the fuel tank cap locking device according to claim 1, further comprising: an overload preventing unit (9) that is configured to, when a load of a predetermined amount or more is generated during the swing operation of the operation unit, release the load and maintain an engaged state of the engagement unit (P4, paragraph 3).  

As to claim 9, D1 discloses the fuel tank cap locking device according to claim 8, wherein the engagement unit (3) includes: a first engagement unit (3a) that includes an engagement portion configured to restrict movement of the cap from the closed position to the open position; and a second engagement unit (3b) that is configured to receive an operation force from the operation unit (2), and wherein the overload preventing unit (9) is interposed and attached between the first engagement unit (3a) and the second engagement unit (3b), and is configured such that during a swing process of the operation unit (2), the first engagement unit and the second engagement unit are integrally moved when the load of the predetermined amount or more does not occur. and the operation force received by the second engagement unit is not transmitted to the first engagement unit when the load of the predetermined amount or more occurs (Figures 8-11).  

As to claim 10, D1 discloses the fuel tank cap locking device according to claim 9. wherein the overload preventing unit (9) is configured to connect the first engagement unit (3a) and the second engagement unit (3b) by being attached to one of the first engagement unit and the second engagement unit and applying a biasing force by a biasing unit (8) to the other (Figures 4, and 8-11).  


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675